

Exhibit 10.14 


Memorandum
 
To:  
 
Dave Robertson

From:
 
Charlie Maddy

Date:
 
February 10, 2006

Re:
 
2006 Incentive Plan - SCB







Here is the 2006 Incentive Bonus Plan for Summit Community Bank.


As you know, we have established a budget of approximately $* in net income and
approximately $* in total assets for Summit Community Bank for year ended
December 31, 2006. However, if we make at least $* and the average assets for
December of 2006 are at least $*, management would be rewarded as follows:


Dave Robertson
   
$*
Discretionary
   
$*


 
In addition, if the budgeted $*net income is exceeded, we will reserve *% of the
amount over the $* to a pool, which would be divided among key managers. In
order to qualify for this additional amount, net income for Summit Community
Bank would have to be greater than $* after any and all bonuses (including the
above “budget bonus”) were paid. The calculation would work as follows:


*
$*
 
*
 *
 
*
 *
 
*
 *%
 
*
$*
 
*
 *
 
*
$*
 
*
$*
 


 
The performance pool payment would be divided as follows:
 


Dave Robertson 
 
   
*%
$*
Discretionary
     
*%
$*
Reserved
     
*%
$*




The President of Summit Community Bank could award the discretionary amount to
whatever SCB employee(s) he thought was deserving.


To recap, in my example, if the bank were to make $* net in the year 2005 and
December’s Total Average Assets are at least $*, Dave Robertson’s bonuses would
be as follows:


Budget bonus
 
$*
Performance bonus
 
 *
Total bonus
 
$*

 



The total performance pool total bonus cannot exceed $*. Securities gains and
losses initiated by Summit management will be excluded for bonus calculation
purposes. The operating plan and budget may be revised if significant structural
changes occur such as the purchase of a new branch, merger, etc. Summit
management and board of directors will have sole discretion as to whether these
changes have occurred in amounts sufficient to make such changes and will advise
SCB management if these changes are made.


Dave, as you are aware, you should receive quarterly “ROE bonus payments” this
year. If these payments exceed the amount due to you under this plan, no payment
will be awarded under this plan. So, in summary, you will receive the greater of
the two amounts, but not both. Thanks for all your hard work and good luck.
 
* Confidential, Business Proprietary Information